Case 6:19-cv-00010-NKM-RSB Document 36 Filed 02/27/20 Page 1 of 2 Pageid#: 351




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,

                Plaintiff,

 v.                                                            Case No. 6:19CV00010

 BEDFORD COUNTY SCHOOL BOARD, et al.

                 Defendants.

       DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

        Defendants Bedford County School Board (“School Board”) and Dr. Douglas R. Schuch,

 by counsel, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, move for

 dismissal of the disparate treatment claim in Count I and the entirety of Count II of Plaintiff’s

 Second Amended Complaint for failure to state a claim upon which relief can be granted. The

 Defendants rely on the accompanying memorandum in support of this motion.

        WHEREFORE the Defendants Bedford County School Board and Dr. Douglas R.

 Schuch respectfully request that the Court enter an Order dismissing the Second Amended

 Complaint with prejudice and granting them such further relief as the Court may deem

 appropriate.



                                                       RESPECTFULLY SUBMITTED,

                                                       BEDFORD COUNTY SCHOOL BOARD
                                                       AND DR. DOUGLAS R. SCHUCH

                                                       By Counsel
Case 6:19-cv-00010-NKM-RSB Document 36 Filed 02/27/20 Page 2 of 2 Pageid#: 352




  /s/ Stacy L. Haney
 Stacy L. Haney, Esq. (VSB 71054)
 HANEY PHINYOWATTANACHIP PLLC
 11 S. 12th Street, Suite 300C
 Richmond, VA 23219
 Telephone: (804) 500-0301
 Facsimile: (804) 500-0309
 shaney@haneyphinyo.com
         Counsel for Bedford County School Board
         and Dr. Douglas R. Schuch


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of February, 2020, I have electronically filed the

 foregoing using the CM/ECF system, which will automatically send email notification of such

 filing to counsel of record as follows:

                                W. Huntington Byrnes
                                Steven P. Gould
                                BYRNES GOULD PLLC
                                312 Main Street, Suite 200
                                P.O. Box 47
                                Danville, VA 24543
                                Telephone (434) 792-2424
                                HByrnes@byrnesgould.com
                                SGould@byrnesgould.com

                                Counsel for Plaintiff


                                                /s/ Stacy L. Haney
                                               Stacy L. Haney, Esq. (VSB 71054)
                                               HANEY PHINYOWATTANACHIP PLLC
                                               11 S. 12th Street, Suite 300C
                                               Richmond, VA 23219
                                               Telephone: (804) 500-0301
                                               Facsimile: (804) 500-0309
                                               shaney@haneyphinyo.com
                                                       Counsel for Bedford County School Board
                                                       and Dr. Douglas R. Schuch




                                                 -2-
